DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Back and white photographs are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of photographs drawings or photographs, as appropriate, if submitted via EFS-Web or three sets of photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Photographs will be accepted if the conditions for accepting color drawings and photographs have been satisfied. See 37 CFR 1.84(b)(2).  
	Notes: in this case, a floor plan drawing must be included.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1, recites the limitation “a man body formed of a first material defining a first region of a ground-engaging surface having a first, second and third segments”, renders the claim indefinite because it is unclear first, second and third segments are made a first material? Since fig.8A shows each segment of a plurality segments are formed by different materials.
Claim 11 discloses as the same as claim 1, therefore, also rejected as indefinite issue explained above with regard to claim 1.

Claims 12-20 are dependent of claim 11 and therefore, inherit the same indefinite issue explained above with regard to claim 11.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Umezawa (2002/0017038).

Regarding claim 1, Umezawa discloses a sole structure (1, fig.1) for an article of footwear, the sole structure comprising: a main body formed of a first material and defining a first region of a ground-engaging surface (fig.1-3,  furthermore fig.3 shown the sole structure 1 having a plurality of treads and channels are formed by sections 7 
 Furthermore, Umezawa further discloses the plurality of segments including a first segment (7) extending along a first segment axis, a second segment (9) extending along a second segment axis disposed at an oblique angle with respect to the first segment axis, and a third segment extending (7 or 9) along a third segment axis that is substantially parallel to the first segment axis and oblique to the second segment axis. Notes: Umezama does not explicitly discloses the position as of at an oblique angle with respect between the first, second and third segment axis and sandwich between or parallel with each other.  However, fig.3 and par [0023, 0025] stated that each segment 7 or 9 can be made by similar or different material.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to recognize that each segment of the segments 7 and 9 can be position as desired, such modification would be considered a mere of design choice involves routine skill in the art.

Regarding claim 9, Umezawa discloses (fig.1, par [0040] the groove extending over the bottom surface of the sole structure, that would extending from a medial to lateral of the bottom surface of the sole structure, fig.3 shown an enlarged sectional view of the sole). But does not explicitly disclose wherein the at least one side surface of the sole structure includes a lateral side surface having a first portion of the first channel formed therein and a medial side surface having a second portion of the first channel formed therein.  However, it would have been obvious matter of design choice to one of ordinary skill in the art before the effective filling date of the claimed invention to have 
Regarding claim 10, Umezawa discloses an article of footwear incorporating the sole structure of Claim 1 (fig.1, par [0009-0010] stated the shoe having an outsole).
Regarding claim 11, Umezawa discloses a sole structure (fig.1, par [0010]) for an article of footwear, the sole structure comprising: a main body (1) formed of a first material (7, par [0023, 0025]) and defining a first region of a ground-engaging surface including a first channel defined by a plurality of segments (7) extending between a lateral side and a medial side of the sole structure (par [0040]), being serially end-to-end arranged (fig.2); a second segment and thirst segment (fig.2 shown a plurality of segments 7 positioned on the bottom surface of the sole structure).  But does not explicitly discloses arranged at alternating angles to each other to define a waveform pattern, the at least one segment having sidewalls that provide the at least one segment with an undulating shape along a length of the at least one segment, the plurality of segments including a first segment extending along a first segment axis, a second segment extending along a second segment axis disposed at an oblique angle with respect to the first segment axis, and a third segment extending along a third segment axis that is substantially parallel to the first segment axis and oblique to the second segment axis as claimed invention.  However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to experiment with different width, 
Regarding claims 12-17, Umezawa discloses the sole structure of Claim 11, further comprising at least one insert (9) formed of a second material (par [0023, 0025]) and received by the main body; wherein the second material is different than the first material (par [0023, 0025]); wherein the at least one insert defines a second region of the ground-engaging surface that is flush with the first region of the ground-engaging surface (fig.2); wherein the at least one insert includes an anterior insert defining at least a portion of a forefoot region of the ground-engaging surface, and a posterior insert defining at least a portion of a heel region of the ground-engaging surface (fig.2); wherein the main body defines at least a portion of a midfoot region of the sole structure and separates the anterior insert from the posterior insert (fig.2); wherein the main body is formed of a foam material and the at least one insert is formed of a rubber material (par [0020]);
Regarding claims 18-19, Umezawa discloses fig.1-3 and par [0040] discloses the groove extending over the bottom surface of the sole structure, that would extending from a medial to lateral of the bottom surface of the sole structure, fig.3 shown an enlarged sectional view of the sole).  But, Umezawa does not explicitly disclose  wherein the main body further defines at least one side surface of the sole structure, a portion of the first channel of the main body extending along the side surface; wherein the at least one side surface of the sole structure includes a lateral side surface having 
Regarding claim 20, Umezawa discloses an article of footwear incorporating the sole structure of Claim 11, (fig.1, par [0009-0010] stated the shoe having an outsole).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY K TRIEU whose telephone number is (571)270-3495. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Timothy K Trieu/Primary Examiner, Art Unit 3732